DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed April 25, 2022.
Claims 7, 14 and 20 have been canceled.
Claims 1-6, 8-13, and 15-19 are pending.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
Voorhees et al. (US 20180218176 A1, “Voorhees”)
Andreas M. Antonopoulos (NPL_Mastering Bitcoin, “Antonopoulos”)
Liu et al. (US 6760752 B1, “Liu”)
Dean DiCarlo (US 20150066740 A1, “DiCarlo”)
Robert Joseph LOUGHRY (US 20130191642 A1, “LOUGHRY”)

Voorhees generally discloses a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met (see abstract).
Voorhees further discloses, the blockchain network 290 creates a unique hash for the secure smart contract and timestamps the same. The system 210 or network 290 could also generate a timestamp and then hash the timestamp with a hash function to generate a hash code or hash value that is then included within the smart contract. From the hash value, the timestamp data can be retrieved. In a sense this provides a notarization of an original copy of the contract. At S595, the system 210 and/or the blockchain network 290 inserts the timestamped hash into a blockchain such as the bitcoin blockchain. The process of inserting the timestamped hash into the blockchain can occur either by the system 210 or by the blockchain network 290. Thereafter, at S600, the process reverts back to S410 of FIG. 4 and S410 to S440 will be repeated as described above.

Antonopoulos generally discloses, Bitcoin is a collection of concepts and technologies that form the basis of a digital money ecosystem. Units of currency called bitcoins are used to store and transmit value among participants in the bitcoin network. Bitcoin users communicate with each other using the bitcoin protocol primarily via the Internet, although other transport networks can also be used. The bitcoin protocol stack, available as open source software, can be run on a wide range of computing devices, including laptops and smartphones, making the technology easily accessible. Users can transfer bitcoin over the network to do just about anything that can be done with conventional currencies, such as buy and sell goods, send money to people or organizations, or extend credit. Bitcoin technology includes features that are based on encryption and digital signatures to ensure the security of the bitcoin network. Bitcoins can be purchased, sold and exchanged for other currencies at specialized currency exchanges. Bitcoin in a sense is the perfect form of money for the Internet because it is fast, secure, and borderless (see Introduction).
Antonopoulos further discloses, the bitcoin reference client maintains a pool of addresses, the size of which is displayed by keypoolsize when you use the command getinfo. These addresses are generated automatically and can then be used as public receiving addresses or change addresses. Now, we can use this address to send a small amount of bitcoin to our bitcoind wallet from an external wallet (assuming you have some bitcoin in an exchange, web wallet or other bitcoind wallet held elsewhere). For this example, we will send 50 milliBits (0.050 bitcoin) to the address returned above. We can now query the bitcoind client for the amount received by this address, and specify how many confirmations are required before an amount is counted in that balance. For this example, we will specify zero confirmations. A few seconds after sending the bitcoin from another wallet, we will see it reflected in the wallet (see section: Wallet addresses and receiving transactions).

Liu generally discloses, a method and apparatus for transferring a message securely from a sender to a recipient over a network and includes at each transfer: creating a message; retrieving the public key of the recipient from an external key server just prior to sending the message; signing the message using the private key of the sender; encrypting the signed message using a public key encryption algorithm and the public key of the recipient producing an encrypted signed message; generating an E-mail message addressed to the recipient; attaching the encrypted signed message as an attachment to the E-mail message; and, transmitting the E-mail message to the recipient.

DiCarlo generally discloses, a method and system for providing anonymous credit qualification and price negotiation, comprising: receiving, at a server computer, at least one application for at least one borrower, the at least one application comprising qualification data relating to the at least one borrower, supplementing the at least one application with third-party data relating to the at least one borrower, creating, for each of the at least one borrower, a complete borrower profile comprising information relating to each of the at least one borrower, and creating, for each of the at least one borrower, a universal borrower profile, wherein the Universal Borrower Profile comprises anonymous information selected from the complete borrower profile associated with each of the at least one borrower (see abstract).
DiCarlo further discloses, the application process is flexible and, although there are several standard questionnaires that are tailored to the borrowers' situation, the process will gather pertinent information appropriate for a lender to consider extending credit to borrowers with unique situations (i.e., a self employed borrower may be asked to submit different information than a salaried employee). In addition, borrowers may elect, in their sole discretion, to fill in additional information that may be required by some lenders. If borrowers elect not to fill in this additional information, there may be a greater likelihood that prospective lenders will request such information prior to giving an approval (see Additional Information Requests explanation below). The borrower's full application may then be supplemented with third party data (i.e., third party provided credit scores, debt, and income information) to add useful qualification data and to verify and validate the information provided by the borrower. The debt marketplace then performs a series of tests and analysis to create a "Complete Borrower Profile" for the borrower, which contains specific detailed information that is typically provided when a borrower is finalizing and closing a lending transaction. Once the Complete Borrower Profile has been created, the debt marketplace will then determine and create industry standard ratios and metrics that are commonly used by lenders to determine a borrower's eligibility and qualifications, and also add these ratios to the Complete Borrower Profile. Most of these numbers are not subjective, but rather uses actual metrics that describe the borrower's financial situation and compares them to industry standards and to a borrower's other characteristics to create ratios that would allow a lender to determine a borrower's financial health and credit worthiness.

LOUGHRY generally discloses, a system and method are provided for implementing a digital signature scheme for embedding and validating multiple nested digital signatures in digitally produced documents without modifying a file size of the digitally produced and signed documents or otherwise corrupting previously-embedded digital signatures. A number of fixed fields are included in a digitally produced document, upfront, that will be populated with multiple digital signatures. With the fixed fields in the digitally produced documents, the entire file is cryptographically "hashed" and the individual digital signatures are independently verifiable via simple cryptographic schemes. Multiple digital signatures are embedded in documents including complex file formats in a manner that does not corrupt the documents. Known cryptographic techniques such as, for example, a known hash algorithm, are applied to the digitally produced documents including the multiple sequentially input digital signatures in a process that is independently verifiable (see abstract).
LOUGHRY further discloses, the system or application may apply the cryptographic scheme, such as the encrypting hash scheme, over the digital document 100A as shown in FIG. 2 that now includes the first of the individual added data fields 150 with the user name for the digital document author, the second of the individual added data fields 152 with the encrypted seal that represents the digital signature of the digital document author, and the appended individual data fields 154-190 containing the generic "filler" data shown as the repeated letters "C"-"Z." The system or application may thus generate new hash value/data, different from the hash value/data generated according to the action of the digital document author.

The references Voorhees, Antonopoulos, Liu, DiCarlo and LOUGHRY disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
receive an instrument request comprising an instrument amount from a beneficiary entity, wherein the instrument amount is backed by a specific resource;
identify a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument amount, wherein the set of supporting entities comprises at least a first supporting entity willing to provide a first supporting contribution amount, and a second supporting entity willing to provide a second supporting contribution amount, and wherein the first supporting contribution amount is backed by a specific resource managed by the first supporting entity and the second supporting contribution amount is backed by a specific resource managed by the second supporting entity;
transmit a conditional contract to the first supporting entity, wherein the conditional contract permits a lead entity to transfer the first supporting contribution amount from a digital wallet blockchain address of the first supporting entity to a digital wallet blockchain address of the beneficiary entity only after the supporting contribution amounts meet the instrument amount, and only after being digitally signed by the first supporting entity; 
generate a digital fingerprint of the conditional contract transmitted to the first supporting entity; 
publish the digital fingerprint of the conditional contract transmitted to the first supporting entity to a blockchain network; 
receive a notification of a repudiation of a document purporting to be the conditional contract transmitted to the first supporting entity;Application No.: 16/569,064Response Dated: April 25, 2022Reply to Office Action Dated: January 27, 2022Page 5 of 19
generate a digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity;
compare the digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity to the digital fingerprint of the conditional contract transmitted to the first supporting entity to a blockchain network that is published to the blockchain network; 
in response to determining that the comparison does match, verify the document purporting to be the conditional contract transmitted to the first supporting entity; 
in response to verifying the document, receive a digital signature of the first supporting entity for the conditional contract transmitted to the first supporting entity; 
transmit a conditional contract to the second supporting entity, wherein the conditional contract to the second supporting entity permits the lead entity to transfer the second supporting contribution amount from a digital wallet blockchain address of the second supporting entity to the digital wallet blockchain address of the beneficiary entity only after the supporting contribution amounts meet the instrument amount, and only after being digitally signed by the second supporting entity; 
receive a digital signature of the second supporting entity for the conditional contract transmitted to the second supporting entity; determine that the instrument amount has been met by determining that a combination of the first supporting contribution amount, and the second supporting contribution amount meet the instrument amount; and in response to (a) determining that the instrument amount has been met, (b) receiving the digital signature of the first supporting entity, and (c) receiving the digital signature of the second supporting entity, transfer (y) the first supporting contribution amount from the digital wallet blockchain address of the first supporting entity to the digital wallet blockchain address of the beneficiary entity, and (z) the second supporting contribution amount from the digital wallet blockchain address of the second supporting entity to the digital wallet blockchain address of the beneficiary entity.
Therefore, the claims of the instant application are not obvious over Voorhees, Antonopoulos, Liu, DiCarlo and LOUGHRY for the reasons given above. See also Applicant’s argument filed on April 25, 2022 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Voorhees, Antonopoulos, Liu, DiCarlo and LOUGHRY because Voorhees is not concerned about receiving a notification of a repudiation of a document purporting to be the conditional contract transmitted to the first supporting entity and generating a digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity.

Additionally, the combination of Voorhees, Antonopoulos, Liu, DiCarlo and LOUGHRY clearly destroys the intent and purpose of Voorhees taken alone and/or in view of Antonopoulos, Liu, DiCarlo and LOUGHRY use of, for example, creates a smart contract documenting a contractual relationship of at least two parties based on an exchange of at least one asset. The contractual relationship is one in which one of the at least two parties (a borrowing party associated with the user device 220) agrees to one or more terms specified by another party (a lending party associated with the user device 230) and provides at least one type of asset (e.g., one or more bitcoins, ETH, real estate, stocks, bonds, home, car, etc.). Accordingly, the present invention is distinguishable over Voorhees taken alone and/or in view of Antonopoulos, Liu, DiCarlo and LOUGHRY for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685